       Case 4:19-cv-03491 Document 1 Filed on 09/16/19 in TXSD Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

SOONHYEOK KOOK,                                                §
        Plaintiff                                              §
                                                               §
v.                                                             §    CIVIL ACTION NO. 4:19-cv-3491
                                                               §
TRAVELERS HOME AND MARINE                                      §
INSURANCE COMPANY                                              §
         Defendant                                             §


                                              NOTICE OF REMOVAL

         Defendant Travelers Home and Marine Insurance Company (“Travelers”), pursuant to 28

U.S.C. §§ 1441 and 1446, files this Notice of Removal of the captioned action Cause Number

2019-59634; Soonhyeok Kook v. Travelers Home and Marine Insurance Company; In the 129th

Judicial District Court of Harris County, Texas. In support of this Notice of Removal, Travelers

respectfully represents the following:

1.       Soonhyeok Kook (“Kook” or “Plaintiff”) commenced the captioned action by filing an

Original Petition on August 24, 2019, in the 129th Judicial District Court of Harris County, Texas

(the “Petition”).1 Travelers was served on August 30, 2019.

2.       Together with this Notice of Removal, Travelers is filing certified copies of all process,

pleadings, orders, and the docket sheet from the 129th Judicial District Court of Harris County.

3.       Plaintiff is an individual residing in Harris County, Texas. The Petition alleges that

Travelers is “an insurance company doing business in the State of Texas.”2 In fact, Travelers is a


1
    See, Exhibit “A,” attached hereto and incorporated herein by reference as if set forth verbatim, that being a true
and correct copy of Plaintiffs’ Original Petition in Cause No. 2019-59634; Soonhyeok Kook v. Travelers Home and
Marine Insurance Company; In the 129th Judicial District Court of Harris County, Texas.
2
  See, Petition at p. 3, ¶¶ 4 & 5.

Kook v. Travelers Home and Marine Insurance Company
Notice of Removal
Page | 1
        Case 4:19-cv-03491 Document 1 Filed on 09/16/19 in TXSD Page 2 of 5



corporation organized under the laws of the State of Connecticut whose principal place of

business is in the state of Connecticut.

4.        In the Petition, Plaintiff claims that “Kook is a named insured under a property insurance

policy issued by Travelers . . . .” 3 Plaintiff is the owner of a homeowners insurance policy

(hereinafter referred to as ‘the Policy’), which was issued by Defendant Travelers. Plaintiff

owns the insured property, which is specifically located at 9073 Briar Forest Drive, Houston,

Texas 77024 (hereinafter referred to as ‘the Property’).” 4 Further, in their Petition, Plaintiff

contends that “On August 28, 2017, Hurricane Harvey hit . . . . The impact of this storm caused

roof and interior damage to Plaintiff’s property.”5 Also, Plaintiff contends that he “filed a claim

on his insurance policy.”6 Plaintiff asserts that “Defendant improperly denied and/or underpaid

the claim.”7

5.        Plaintiff contends that Travelers “conducted a substandard investigation and inspection of

the property, prepared a report, which did not include all of the damages. . . and undervalued the

damages. . . .” 8 and “performed an outcome-oriented investigation. . . .” 9 Further, Plaintiff

alleges that Travelers breached its contract; 10 failed to follow the statutory guidelines to accept
                          11
or deny coverage;              misrepresented a material fact or policy provision; 12 failed to make an

attempt to settle Plaintiffs’ claim in a fair manner;13 failed to explain to Plaintiff the reason for



3
    See, Petition at p. 3, ¶11.
4
     See, Petition at p. 3, ¶12.
5
     See, Petition at p. 3, ¶12.
6
     See, Petition at p. 3, ¶12.
7
     See, Petition at p. 3, ¶13.
8
    See, Petition at p. 3, ¶14.
9
   See, Petition at p. 3, ¶15.
10
     See, Petition at p. 3, ¶17.
11
     See, Petition at p. 4, ¶18.
12
    See, Petition at p. 4, ¶22.
13
    See, Petition at p. 4, ¶22.

Kook v. Travelers Home and Marine Insurance Company
Notice of Removal
Page | 2
          Case 4:19-cv-03491 Document 1 Filed on 09/16/19 in TXSD Page 3 of 5



their offer of an allegedly inadequate settlement; 14 and failed to affirm or deny coverage of

Plaintiff’s claim within a reasonable time.15

6.         Travelers does not admit the underlying facts as alleged by Plaintiff in the Petition or as

summarized above. Travelers expressly denies it has any liability to Plaintiff.

7.         This Notice of Removal is filed within 30 days of service of the Petition and is, therefore,

timely under 28 U.S.C. § 1446 (b).



                                         DIVERSITY JURISDICTION

8.         This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 (a), and this matter is

therefore removable to this Court pursuant to 28 U.S.C. § 1441 (a), because there is complete

diversity of citizenship among the relevant parties and the amount in controversy exceeds

$75,000 exclusive of interest and costs. 16 Plaintiff is a citizen of the state of Texas, and

Travelers is a Connecticut corporation with its principal place of business in Connecticut.

Consequently, there is complete diversity of citizenship.

9.         The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28

U.S.C. § 1332 (a). In the Petition, Plaintiff “seeks monetary relief over $200,000 but not more

than $1,000,000, including damages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorney’s fees.” 17 Plaintiffs also seek additional and consequential damages,

interest, exemplary damages, statutory trebling of damages, and attorneys’ fees.18 Attorneys’




14
     See, Petition at p. 1, ¶2.
15
     See, Petition at p. 5, ¶22.
16
     See, Petition at p. 2, ¶7.
17
     Id.
18
     See, Petition at p. 5-7, ¶¶19-29 and “Prayer.”

Kook v. Travelers Home and Marine Insurance Company
Notice of Removal
Page | 3
         Case 4:19-cv-03491 Document 1 Filed on 09/16/19 in TXSD Page 4 of 5



fees and penalties may be included as part of the amount in controversy for jurisdictional

purposes.19



                                         REMOVAL PROCEDURE

10.       The clerk of the 129th Judicial District Court of Harris County, Texas has been provided

notice of this Removal.

11.       The following exhibits are attached hereto and incorporated herein by reference:

               a. Index of matters being filed;

               b. List of all parties and counsel of record; and

               c. Certified copies of all pleadings, process, and orders served upon defendants.



                                                CONCLUSION

12.       Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Travelers hereby removes this

case to this Court for trial and determination.


                                                   Respectfully submitted,

                                                   /s/ LaDonna G. Schexnyder
                                                   LaDonna G. Schexnyder
                                                   Attorney-in-Charge
                                                   Texas Bar No.: 24072938
                                                   Federal ID No. 1096795
                                                   LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
                                                       A LAW CORPORATION
                                                   801 Travis Street, Suite 1800
                                                   Houston, Texas 77002
                                                   Telephone: (713) 222-1990

19
     See, H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes, Inc., 227 F.3d 326, 330 (5th Cir. 2000).

Kook v. Travelers Home and Marine Insurance Company
Notice of Removal
Page | 4
       Case 4:19-cv-03491 Document 1 Filed on 09/16/19 in TXSD Page 5 of 5



                                             Facsimile: (713) 222-1996
                                             lschexnyder@lawla.com

                                             ATTORNEY-IN-CHARGE FOR TRAVELERS
                                             HOME AND MARINE INSURANCE COMPANY



                                  CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above pleading has been forwarded
via electronic filing and/or facsimile, on this the 16th day of September, 2019 to:


       Anthony G. Buzbee                                 Stephen R. Walker
       tbuzbee@txattorneys.com                           swalker@manuelsolis.com
       Christopher J. Leavitt                            Gregory J. Finney
       cleavitt@txattorneys.com                          gfinney@manuelsolis.com
       THE BUZBEE LAW FIRM                               Juan A. Solis
       JP Morgan Chase Tower                             jusolis@manuelsolis.com
       600 Travis, Suite 6580                            LAW OFFICES OF MANUEL SOLIS, PC
       Houston, Texas 77002                              6657 Navigation Blvd.
                                                         Houston, Texas 77011


                                                            /s/ LaDonna G. Schexnyder
                                                            LaDonna G. Schexnyder




Kook v. Travelers Home and Marine Insurance Company
Notice of Removal
Page | 5
